Citation Nr: 1217296	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating (i.e., a rating higher than 0 percent) for hallux abductovalgus deformity of the right foot, status post bunionectomy.

2.  Entitlement to an initial rating higher than 10 percent for a postoperative scar on the left foot.

3.  Entitlement to a rating higher than 10 percent for hallux abductovalgus deformity of the left foot, status post bunionectomy.

4.  Entitlement to a rating higher than 10 percent for a ganglion cyst of the right wrist, status post ganglionectomy.

5.  Entitlement to a rating higher than 10 percent for residuals of a left scaphoid fracture with ganglion cyst.

6.  Entitlement to an effective date earlier than September 7, 2005, for the grant of service connection for erectile dysfunction (ED).

7.  Entitlement to an effective date earlier than September 7, 2005, for the grant of special monthly compensation (SMC) based on the loss of use of a creative organ. 

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for the residuals of a left calcaneal fracture.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since, however, the Veteran resides in Georgia, the RO in Atlanta, Georgia, has jurisdiction, and that office certified the appeal to the Board.

In a November 2008 rating decision, the RO denied service connection for the residuals of a left calcaneal fracture and also declined the Veteran's petition to reopen his previously denied claims for service connection for residuals of a left ankle sprain and for right ankle arthralgia - concluding there was no new and material evidence.  In response, he filed a timely notice of disagreement (NOD) later that month regarding the denial of his claim for service connection for the residuals of the left calcaneal fracture.  He has not been provided a statement of the case (SOC) concerning this other claim, however, or given an opportunity to perfect an appeal to the Board regarding this claim by also, in response to the SOC, submitting a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  So the Board is remanding this other claim to the RO, rather than merely referring it there.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board also is remanding the remaining claims since there is an outstanding hearing request.

There is just one other preliminary point also worth mentioning.  In August 2006, the Veteran raised arguments on several issues that included his purported entitlement to service connection for disability claimed as chest pain.  A Veterans Claims Assistance Act (VCAA) letter concerning this claim was sent to him that same month.  However, the RO did not address this claim in the subsequent August 2007 rating action.  And as the Agency of Original Jurisdiction (AOJ), the RO must consider this claim in the first instance.  Therefore, the Board does not have jurisdiction over this claim and is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

A March 2012 Report of Contact (VA Form 21-0820) shows the Veteran requested a hearing at his local RO before the Board- so either a videoconference or Travel Board hearing.  This hearing therefore must be scheduled before deciding his appeal.  See 38 C.F.R. § 20.700(a) and (e) and 20.704 (2011).


Also, as already alluded to, in a November 2008 rating decision, the RO denied service connection for the residuals of a left calcaneal fracture.  In a statement received later in November 2008, in response, the Veteran explained that he disagreed with the denial of service connection for this claimed disability.  So his statement must be accepted as a timely NOD with that determination.  38 C.F.R. § 20.201.  See also Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos  v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The RO has not provided him an SOC concerning this additional claim, however, nor has he been given an opportunity in response to complete the steps necessary to perfect his appeal to the Board of this additional issue by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent).  38 C.F.R. § 20.200.  In this circumstance, the Board must remand this claim to the RO, rather than merely refer it.  Manlincon, supra.

Accordingly, these claims are REMANDED for the following additional development and consideration

1.  Schedule a videoconference or Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this hearing, or fails to report for it on the date scheduled, then also document this in the claims file.

2.  Also send him an SOC concerning his additional claim of entitlement to service connection for residuals of a left calcaneal fracture.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b).  If, and only if, he perfects a timely appeal of this claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


